Citation Nr: 1135635	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-48 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction of the evaluation for degenerative joint disease of the thoracolumbar spine at L5-S1 from 40 percent to 10 percent, effective August 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in November 2010.  


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO reduced the disability evaluation for degenerative joint disease of the thoracolumbar spine at L5-S1 from 40 percent to 10 percent, effective August 1, 2009.  

2.  The RO's decision to reduce the evaluation for degenerative joint disease of the thoracolumbar spine at L5-S1 from 40 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.  


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected degenerative joint disease of the thoracolumbar spine at L5-S1 from 40 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, and 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The RO's letter in December 2007 and the March 2009 letter proposing the reduction in the rating for the Veteran's service-connected thoracolumbar spine disability advised him of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA examination in January 2008 to determine the current severity of his thoracolumbar spine disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009), 129 S. Ct. 1696 (2009).  

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The issue on appeal arose pursuant to the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities).  In conjunction with that claim, the Veteran was afforded a VA compensation examination in January 2008.  Subsequently, a rating decision in March 2009 proposed to reduce the 40 percent rating then in effect for degenerative joint disease of the thoracolumbar spine at L5-S1 to 10 percent.  The RO's rating decision and March 2009 letter notified the Veteran of the reasons for the proposed reduction and advised him of his right to submit medical or other evidence showing why the reduction should not be made.  A rating decision in May 2009 reduced the rating as proposed to 10 percent disabling, effective August 1, 2009.  The Veteran perfected an appeal of that decision.  

The Board notes that communication was received from the Veteran in March 2009 which he styled as a notice of disagreement with the March 2009 rating decision's proposal to reduce the disability rating, and included additional evidence relevant to that issue.  The Veteran's communication addressed only the proposed rating reduction and did not mention any of the other determinations in the March 2009 rating decision, including the denial of a TDIU.  Therefore, no appeal concerning any other issue is currently before the Board.  Further, the Veteran's March 2009 communication, as well as the identical notice of disagreement received in June 2009 following the May 2009 rating decision, specifically noted his contention only that the previous rating be restored.  He has not expressed any desire for a rating greater than 40 percent for the thoracolumbar spine disability. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a March 2009 rating decision and March 2009 notice letter to the Veteran, the RO satisfied these procedural requirements.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a May 18, 2009, rating decision, accompanied by a May 22, 2009, notice letter; and the effective date of the reduction was August 1, 2009.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  

The Veteran's 40 percent disability evaluation was awarded effective November 12, 2002, and was reduced effective August 1, 2009, more than 5 years later.  Where a disability evaluation has continued at the same level for at least five years, the analysis is conducted under 38 C.F.R. § 3.344(a), which provides that ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Therefore, the provisions of 38 C.F.R. § 3.344(a) apply in this case.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The Veteran's thoracolumbar disability was initially rated under the provisions of Diagnostic Code 5293 (intervertebral disc syndrome).  VA revised the criteria for evaluating spine disabilities in 2002 and 2003.  

Disabilities of the spine are currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The General Rating Formula states that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted for forward flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 225 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait; a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and, a 100 percent disability rating is warranted for unfavorable ankylosis of entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).  Diagnostic Code 5242 pertains to degenerative arthritis of the spine.  

Additionally, Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Because the General Rating Formula is identical for all diagnostic codes pertaining to the spine other than for degenerative disc disease, consideration of other relevant diagnostic codes pertaining to the spine is not required.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 5240, 5241 (2010).  

Pertinent in this case is the fact that a rating decision in August 2007 denied the Veteran's claim for an increased rating for his spine disability.  That rating decision noted that, although the evidence showed some improvement in the Veteran's thoracolumbar spine disability at that time, sustained improvement had not been established.  

The Veteran was afforded a VA compensation examination of his spine in December 2002.  The Veteran reported to that examiner that he had tenderness and pain in his lower back and coccyx while standing, walking, or sitting.  He stated that his symptoms occurred in flare-ups that occurred up to twice a week, lasting for a day.  The Veteran also reported that the pain radiated into his legs and feet.  The condition did not require bed rest or treatment by a physician.  He also stated that he could not lift anything heavy and could not make any sudden movements. The Veteran had not lost any time off work due to the disability.  On examination, there was radiation of pain on movement and intermittently decreased sensation to the lateral side of both hips and legs, which the examiner indicated was a sign of radiculopathy.  There was muscle spasm and tenderness in the lumbar paravertebral muscles.  The Veteran's gait was noted to be abnormal, bending over when walking.  Straight leg raise testing was positive at 75 degrees on the right and at 65 degrees on the left.  Flexion of the lumbar spine was possible to 70 degrees, with pain at that point.  Extension was accomplished to 30 degrees, with pain at 25 degrees.  Lateral flexion was possible to 30 degrees in each direction, with pain at that point.  Lateral rotation was accomplished to 35 degrees in each direction without pain.  The examiner indicated that range of motion of the lumbar spine was affected by pain, fatigue, weakness, lack of endurance, and incoordination.  

Based on the findings of this examination, a 40 percent evaluation was assigned.  

On VA compensation examination in July 2007, the Veteran's reported spine symptoms included stiffness when sitting or standing for prolonged periods, and lower back pain.  The Veteran indicated that the pain could be elicited by physical activity or come on by itself, and was relieved by rest and Naproxen.  He denied any incapacitation due to the disability.  The Veteran's posture and gait were both within normal limits, and he required no assistive device for ambulation.  There was no evidence of radiating pain on movement, nor was there evidence of any muscle spasm.  Tenderness was noted over the paralumbar muscles.  Straight leg raise testing was negative bilaterally.  Forward flexion of the thoracolumbar spine was possible to 75 degrees, with pain at 65 degrees.  Extension was accomplished to 25 degrees, with pain at 20 degrees.  Lateral flexion and lateral bending were each possible to 25 degrees in both directions, with pain at 20 degrees.  The examiner noted that joint function of the spine was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance, but not by incoordination, with pain having the major functional impact.  Repetitive use produced an additional loss of range of motion of 5 degrees.  The examiner also noted that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal motor and sensory function.  Lower extremity reflexes were all noted to be 1+.  

Finally, on VA compensation examination in January 2008, the Veteran's posture and gait were again noted to be within normal limits.  As in July 2007, there was no evidence of radiating pain on movement or of any muscle spasm.  No tenderness was noted.  Straight leg raise testing was negative bilaterally.  Spinal flexion was accomplished to 90 degrees, with extension to 30 degrees.  Lateral flexion and rotation were both possible to 30 degrees in both directions.  Painful motion was not noted by the examiner.  The examiner also indicated that joint function of the spine was not additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, or incoordination.  Finally, the examiner stated that there was symmetry of spinal motion, with normal curvature of the spine, and that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

VA treatment records dated through February 2009, do not reflect significant complaints by the Veteran regarding his thoracolumbar spine disability.  Examiners in October 2007 and April 2008 noted that the Veteran had back pain off and on.  

At his Board hearing, the Veteran testified in effect that the January 2008 VA compensation examination did not represent a true picture of the impairment due to his back disability, since he had taken pain medication that morning.  He stated that his back disability had not improved and that the 40 percent rating should not have been reduced.  

The Veteran's hearing testimony was credible and he is competent to report his symptoms.  However, his report of his symptoms is not corroborated by the objective clinical findings or by his reported symptoms at the time of the July 2007 or January 2008 VA compensation examinations.  Although the Veteran has indicated that the January 2008 examination was inadequate, there is no indication in the examiner's report that he did not evaluate all pertinent aspects of the Veteran's spine disability or consider the Veteran's reported symptoms.  Further, the Veteran's use of pain medication in treating his service-connected disability is a factor to be considered in rating the disability and does not in itself render the examination inadequate.  Therefore, the Board finds that the January 2008 VA compensation examination was adequate for rating purposes.  Moreover, not only did the clinical findings recorded by the July 2007 VA examiner show improvement over those reported in December 2002, but the objective clinical findings and reported symptoms shown in January 2008 represented a further improvement over those in July 2007.  The recorded range of motion of the Veteran's thoracolumbar spine showed sustained and progressive improvement from 2002 to 2008.  Significantly, no signs of intervertebral disc syndrome were seen in either July 2007 or January 2008, whereas they were noted to be present in 2002.  

At his Board hearing, the Veteran submitted a report by a private physician dated in March 2009.  The physician stated that recent magnetic resonance imaging (MRI) of the Veteran's spine showed severe degenerative disc disease with severe osteophyte, and spinal cord stenosis was noted.  He indicated that the Veteran's condition would continue to degenerate and cause increased pain and discomfort.  The physician added that the Veteran had been advised to do limited lifting of 10 pounds, with limited physical activity.  The physician's statement did not include any clinical findings.  

Although the March 2009 private examiner may have recommended that the Veteran limit his activity level because of his back disability, the Board accords the statement little probative weight in the absence of any clinical findings to substantiate his opinion.  In addition, although the MRI may have shown findings indicative of severe degenerative disc disease, the symptoms and clinical findings that were of record at the time of the rating reduction do not reflect significant impairment due to the disability.  Moreover, the examiner's prognosis of continued degeneration and increasing pain is not relevant to the current status of the disability, nor is it relevant to the status of the disability at the time of the rating reduction.  

Therefore, the Board finds that the medical evidence demonstrates that the Veteran's thoracolumbar spine disability showed sustained improvement between 2002 and the May 2009 rating decision that reduced the rating for the disability.  The criteria of 38 C.F.R. § 3.344(a) have been met.  Additionally, as discussed above, the procedural requirements of 38 C.F.R. § 3.105(e) have also been satisfied.  The RO's decision to reduce the rating for the Veteran's service-connected thoracolumbar spine disability was supported by the evidence of record in May 2009 and was made in compliance with applicable due process laws and regulations.  Accordingly, the reduction of the 40 percent rating was proper.  Moreover, the range of motion findings on VA compensation examination in January 2008, in particular painless flexion to 90 degrees, and the absence of any incapacitating episodes do not support a rating greater than 10 percent.  

Therefore, the Board concludes that the reduction of the disability rating for degenerative disc disease of the thoracolumbar spine from 40 percent to 10 percent, effective August 1, 2009, was proper.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The rating reduction for degenerative joint disease of the thoracolumbar spine at L5-S1 from 40 percent to 10 percent was proper, and the appeal is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


